Citation Nr: 1234924	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and bi-polar disorder, also claimed as posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in April 2007 and August 2008, by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  In September 2011, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's September 2011 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, the Board's September 2011 decision is vacated and a new decision will be entered as if the September 2011 decision had never been issued.


REMAND

In October 2006, the Veteran submitted a claim of entitlement to an acquired psychiatric disorder, to include schizophrenia.  Pursuant to this claim, the Veteran was afforded a VA examination in April 2007.  After his claim was denied in an April 2007 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in an August 2008 rating decision.  Thereafter, the Veteran perfected an appeal of this claim.  

In July 2010, the Board found that the April 2007 VA examination was inadequate for purposes of determining service connection and, thus, that a remand was warranted in order to satisfy VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board directed the examiner to opine as to whether any current psychiatric disorder pre-existed the Veteran's active duty service and, if so, whether it was permanently aggravated beyond its natural course therein.  

In August 2010, the Veteran underwent a VA examination during which the examiner addressed the issue of whether any current psychiatric disorder pre-existed the Veteran's active duty service and was aggravated therein.  The examiner found that the Veteran's symptoms and experiences did not support of diagnosis of PTSD, and that a diagnosis of schizophrenia was warranted.  The examiner then opined as follows:

[W]e note that the Veteran was diagnosed with schizophrenia prior to getting into the service.  This was at Rusk State in 1980.  He was diagnosed with schizophrenia, disorganized type, and he was also diagnosed with that same diagnosis in 1981.  During his period of service, he has no diagnosis and no treatment.  After the service, he appears to have periods of up and down functioning with respect to his schizophrenia, and finally received effective outpatient treatment in 2004, and with that is having very little of the hallucinations that are at the core [of] his schizophrenia.

It is the opinion then of this examiner's [sic], that the Veteran's mental health disorder, namely schizophrenia, pre-existed his being in the service.  It was not aggravated during the service.  [The Veteran's schizophrenia] has been somewhat up and down since his release from service in 1993.  Currently his schizophrenia is well controlled, enabling the Veteran to carry out the reasonably sophisticated work activities of managing some apartments that he inherited from this mother.  We would note also that his social activities are moderately limited, and have been that way since before the service.  Since his teen years he does not get emotionally close to people and generally avoids interacting with people in anything other than a cursory way.

In conclusion, then, based on all the information presented above it is the opinion of this examiner that the [V]eteran does not have PTSD and the Veteran's schizophrenia disorder preceded his service.  It was not significantly aggravated in the service[.]

The denial of the Veteran's claim was continued in a June 2011 supplemental statement of the case before being remitted to the Board for further appellate review.

In September 2011, the Board found that the evidence of record did not include a current diagnosis of PTSD.  Further, the Board found that Veteran's schizophrenia clearly and unmistakably pre-existed his active duty service and was clearly and unmistakably not aggravated therein beyond the natural course of the disorder.  Accordingly, service connection for an acquired psychiatric disorder, including PTSD and schizophrenia, was denied.  The Veteran then appeal to the Court.

In an April 2012 Joint Motion for Remand, the involved parties agreed that the Board's September 2011 decision must be vacated and the Veteran's claim be remanded for further development consistent with the stated directives.  First, as a result of the August 2010 VA examination, the examiner stated both that the Veteran's pre-existing schizophrenia was not aggravated by his active duty service and that the Veteran's pre-existing schizophrenia was not "significantly" aggravated by his active duty service.  The second opinion seemingly suggested that the Veteran's schizophrenia was aggravated to some degree; however, the examiner did not distinguish whether that aggravation was due to the Veteran's active duty service or the natural progression of the disorder.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  As such, the Board finds that the August 2010 VA examination is not adequate for purposes of determining service connection and, thus, a remand is required in order to afford the Veteran another VA examination.  Barr, 21 Vet. App. at 311 (holding that, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Second, in the July 2010 remand, based on the evidence then of record, the Board re-captioned the Veteran's claim of entitlement to service connection for schizophrenia and his separately appealed claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(holding that in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).  The Board then remanded the Veteran's claim for further development, to include affording the Veteran a new VA examination.  The Board directed the RO to request that the examiner diagnose all present psychiatric disorders and opine as to whether any found psychiatric disorder pre-existed the Veteran's active duty service and was aggravated beyond its natural course therein.  The August 2010 VA examination found that the Veteran's symptoms and experiences did not support a PTSD diagnosis, and that the only present psychiatric disorder was schizophrenia.  The RO continued the denial of the Veteran's claim in the June 2011 supplemental statement of the case before remitting it to the Board for further appellate review.

Following the August 2010 VA examination, the Veteran submitted VA social work notes dated in July 2010 and August 2010 wherein diagnoses of bi-polar disorder were rendered.  The parties to the April 2012 Joint Motion agreed that the Board erred by not addressing this evidence.  In accordance with the April 2012 Joint Motion, the Board has re-captioned the Veteran's service connection claim to reflect the finding that the Veteran does not have PTSD and the evidence demonstrating bi-polar disorder diagnoses.  Id.  The Board finds that a remand is required in order to afford the Veteran another VA examination.  The examiner must address whether the Veteran currently has bi-polar disorder.  If so, the examiner must opine as to whether the Veteran's bi-polar disorder pre-existed his active duty service; whether it was aggravated beyond it natural course due to such service; and whether it was incurred in or due to the Veteran's military service.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA psychiatric examination to determine the diagnosis of any found psychiatric disorder(s), including, but not limited to assessing the presence of schizophrenia and bi-polar disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  In so doing, the examiner must specifically comment upon the July and August 2010 diagnoses of bi-polar disorder.

Additionally, the examiner must opine as to whether any found psychiatric disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner must opine as to whether any found psychiatric disorder pre-existed the Veteran's active duty service and was aggravated beyond the natural course of that disorder by such service.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence, including evidence received since the June 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

